Name: Commission Regulation (EEC) No 1533/87 of 2 June 1987 re-establishing the levying of customs duties on other woven fabrics of cotton, unbleached or bleached, products of category ex 2 (code 40.0023), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3925/86 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy
 Date Published: nan

 3 . 6. 87 Official Journal of the European Communities No L 143/17 COMMISSION REGULATION (EEC) No 1533/87 of 2 June 1987 re-establishing the levying of customs duties on other woven fabrics of cotton, unbleached or bleached, products of category ex 2 (code 40.0023), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3925/86 apply 40.0023), the relevant ceiling amounts to 29,9 tonnes ; whereas, on 27 May 1987, imports of the products in question into the Community, originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establishih the levying of customs duties for the products in question with regard to Indonesia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1987 applying generalized tariff pref ­ erences for 1987 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3925/86 provides that preferential tariff treatment shall be accorded, for each category of products subjected to indi ­ vidual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of Annex I or II thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of that Annex ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of other woven fabrics of cotton, unbleached or bleached, products of category ex 2 (code HAS ADOPTED THIS REGULATION : Article 1 As from 6 June 1987, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3925/86, shall be re-established in respect of the fol ­ lowing products imported into the Community and origi ­ nating in Indonesia : Code Category CCT heading No NIMEXE code (1986) Description ( 1 ) (2) (3) (4) 40.0023 ex 2 ex 55.09 55.09-03, 04, 05, 10 , 11 , 12, 13 , 14, 15, 16, 17, 19, 21 , 29 , 32, 34, 35, 37, 38 , 39 , 41 , 49, 68  69, 75, 76, 77, 78 , 79, 80, 81 , 82 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, teny fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics :  Unbleached or bleached Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 373, 31 . 12. 1986, p. 68 . No L 143/18 Official Journal of the European Communities 3. 6. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 June 1987. For the Commission COCKFIELD Vice-President